                  Case 5:16-cr-00047-EJD Document 112 Filed 07/11/19 Page 1 of 2



 1 JULIA M. JAYNE, State Bar No. 202753
   Jayne Law Group, P.C.
 2 483 9th Street, Suite 200
   Oakland, CA 94607
 3 Telephone: 415-623-3600
   Facsimile: 415-623-3605
 4 julia@jaynelawgroup.com

 5 Attorney for Defendant JONATHAN CHANG

 6 CHRISTOPHER J. CANNON, State Bar No. 88034
   Sugarman & Cannon
 7 737 Tehama Street, No. 3
   San Francisco, CA 94103
 8 Telephone: 415-362-6252
   Facsimile: 415-362-6431
 9 chris@sugarmanandcannon.com

10 Attorneys for Defendant WEILIN CHANG

11
                                         UNITED STATES DISTRICT COURT
12
                                      NORTHERN DISTRICT OF CALIFORNIA
13
                                                    SAN JOSE DIVISION
14

15 UNITED STATES OF AMERICA,                                              Case No. 16-cr-00047 EJD
16                       Plaintiff,                                       DEFENDANTS’ PROPOSED JURY
                                                                          QUESTIONNAIRE
17                        vs.
                                                                          Pretrial Conference: July 31, 2019
18 JONATHAN CHANG & WEILIN CHANG ,                                        Time:                1:30 p.m.
                                                                          Dept:                Courtroom 1, 5th Floor
19                       Defendants.                                      Judge:               Hon. Edward J. Davila
20                                                                        Date Filed:                July 3, 2019
21                                                                        Trial Date:                August 13, 2019
22
                Defendants Jonathan and Weilin Chang submit the following juror questionnaire.1
23
                This questionnaire is being submitted by defendants, as is common practice in the
24

25

26
     1
27       The defense offered to submit this as a joint questionnaire, but the government declined.

28

30

31
                Case 5:16-cr-00047-EJD Document 112 Filed 07/11/19 Page 2 of 2



 1 Northern District of California; 2 most such questionnaires include a wide range of questions

 2 about the jurors’ backgrounds and interests, including race or ethnicity-related questions.3

 3            Defendants propose that on a date selected by the Court, prospective jurors fill out
 4 questionnaires, the parties be given time to review questionnaires and if agreement can be

 5 reached by the parties from reviewing the questionnaires about jurors who should be stuck for

 6 cause and not questioned further, the parties would notify the court. The remaining jurors would

 7 then be subject to the Court’s standard voir dire on any juror questionnaire responses that require

 8 further questioning of the jurors and, if the Court permits, brief attorney voir dire of the jurors.

 9 Defendants believe this is the most expeditious way to learn information about the prospective

10 jurors.

11            According, Defendants request that this Court distribute the attached questionnaire to all
12 potential jurors.

13
     Dated: July 11, 2019                                  Respectfully submitted,
14
                                                                   /s/
15                                                         Julia Jayne
                                                           Christopher J. Cannon
16                                                         Attorneys for Defendants Jonathan & Weilin Chang
17

18

19

20

21

22

23   2
       Similar juror questionnaires have been provided in the following N.D.C.A. cases: United States v. Williams, 13-
     0764 WHO (RICO and related charges); United States v. Berger, 17-00491-RS, Dkt. 99 (tax fraud); United States v.
24   Bogucki, 18-0021-CRB, Dkt. 160 (wire fraud); United States v.McKean and Burch , 17-00175 CRB, Dkt. 327-1
     (conspiracy to defraud U.S.); United States v. Meli Lin et al, 15-0065-BLF, Dkt. 188 (tax fraud).
25   3
       The Supreme Court has recognized the importance of juror questions regarding race, Ristaino v. Ross, 424 U.S.
26   589 (1976), and has held that it is required in Capital cases. Turner v. Murray, 476 US. 28 (1986). In these
     polarized times where immigration is on the front page daily, it is hard to imagine a case where questionnaire or voir
27   dire on the subject of racial prejudice and immigration would not be required in a case with non-white defendants.

28

30

31
